DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed December 16, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated September 16, 2021, page 2, is withdrawn.
Applicant’s arguments, see RESPONSE, pages 6-10, with respect to claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 2-12, have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including a controller configured to:
 	- acquire user identification information that identifies a user;
	- acquire print identification information that identifies a printer from a barcode that includes the printer identification information and that has been captured; and
	- in order to set the printer as a default printer for the user in a server system, transmit the printer identification information and the user identification information to the server system in which the printer identification information identifying the printer and other printer identification information identifying other printers have been previously registered on a condition that the printer and the other printers are able to be used by the user.
 	Claims 2-4 depend from claim 1.
	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s printer, including a controller configured to:
	- transmit printer identification information that identifies the printer from a barcode that includes the printer identification information and that has been captured and user identification information that identifies a user to a server system in which the printer identification information that identifies a user to a server system in which the printer identification information identifying the printer and other printer identification information identifying other printers have been previously registered on a condition that the printer and the other printers are able to be used by the user; and
	- in order to set the printer as a default printer for the user in the server system, transmit a default printer setting request to the server system.
 	Claim 6, drawn to a control method of an information processing apparatus, similarly recites the allowable subject matter of claim 1.
 	Claims 7-9 depend from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677